DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 15, 1, 9, 2, 10, 3, 11-13, 4-6, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FURUKAWA et al. US Pub. No. 2018/0244308 A1.
Regarding claim 8, FURUKAWA discloses 
A controller (See Fig. 1, item 4) for controlling a six-phase machine configured as a combination of two three-phase machines (Item 2 shows two three-phase), comprising: a processor (Item 10); and a memory (Memory is inherently present inside to perform calculation) including instructions that, when executed by the processor (See para 0019 and 0023), cause the controller to: implement a first control method (Normal operation as shown in characteristic 22 in Fig. 3) to control all six phases in the six-phase machine together: (See para 0022, 0032, and 0048)
determine whether a fault exists in the six-phase machine; in response to determining that the fault exists in the six-phase machine, implement a second and different control method (Restriction on the d-axis current as shown in characteristic 24) to control respective three phases in each of the two three-phase machines individually. (See para 0035, 0048 and 0049)

Regarding claim 15, FURUKAWA discloses 
A system (See Fig. 1), comprising: a six-phase machine configured as a combination of two three-phase machines; and a controller coupled to the six-phase machine, the controller configured to; implement a first control method to control all six phases in operation of the six-phase machine together; determine whether a fault exists in the six-phase machine; and in response to determining that the fault exists in the six-phase machine, implement a second and different control method to control respective three phases in each of the two three-phase machines individually. the operation of the-six -phase machine.

Regarding claim 1, FURUKAWA discloses 
 A method for controlling a six-phase machine configured as a combination of two three-phase machines, comprising: implementing, by a controller, a first control method to control all six phases in the of a six-phase machine together: determining, by the controller, whether a fault exists in the six-phase machine; in response to determining that the fault exists in the six-phase machine, implementing, by the controller, a second and different control method to control respective three phases in each of the two three-phase machines individually. (See claim 8 rejection for detail) 

Regarding claims 9 and 2, FURUKAWA discloses, wherein the first control method utilizes a first pair of currents having d-axis and q-axis components and a second pair of currents having harmonic components (Equation 5 represents ripple or harmonic whereas equation 1 and 2 represent d-axis and q-axis components). (See para 0037 and 0043)

Regarding claims 10 and 3, FURUKAWA discloses 
, wherein the second control method utilizes the first pair of currents having the d-axis and q-axis components. (See para 0043 and 0049. It should be noted that both d-axis and q-axis components are used during the second control method) 

Regarding claim 11, FURUKAWA discloses, wherein the instructions, when executed by the processor, to cause the controller to determine whether the fault exists further cause the controller to determine which one of the two three-phase machines is experiencing the fault. (See para 0033 and 0035)

Regarding claim 12, FURUKAWA discloses, wherein the instructions, when executed by the processor, to cause the controller to implement the second control method further cause the controller to disable one of the two three-phase machines that is experiencing the fault and apply the second control method to the remaining one of the two three-phase machines that is not experiencing the fault. (See para 0027 and 0035, and 0049)

Regarding claim 13, FURUKAWA discloses, wherein the instructions, when executed by the processor, further cause the controller to operate the two three-phase machines in a phase-shifted condition in which windings of the two three-phase machines are shifted by a phase value. (See para 0031)


Regarding claim 4, FURUKAWA discloses, wherein determining whether the fault exists comprises determining which one of the two three-phase machines is experiencing the fault. (See claim 11 rejection for detail)

Regarding claim 5, FURUKAWA discloses, wherein implementing the second control method comprises disabling one of the two three-phase machines that is experiencing the fault and applying the second control method to the remaining one of the two three-phase machines that is not experiencing the fault. (See claim 12 rejection for detail)


Regarding claim 6, FURUKAWA discloses, further comprising operating the two three- phase machines in a phase-shifted condition in which windings of the two three-phase machines are shifted by a phase value. (See claim 13 rejection for detail)


Regarding claim 16, FURUKAWA discloses, wherein the first control method utilizes a first pair of currents having d-axis and q-axis components and a second pair of currents having harmonic components, and the second control method utilizes the first pair of currents having the d-axis and q-axis components. (See claims 9 and 10 rejections for detail) 

Regarding claim 17, FURUKAWA discloses, wherein controller is further configured to determine which one of the two three-phase machines is experiencing the fault. (See claim 11 rejection for detail)


Regarding claim 18, FURUKAWA discloses, wherein the controller is further configured to disable one of the two three-phase machines that is experiencing the fault and apply the second control method to the remaining one of the two three-phase machines that is not experiencing the fault. (See claim 12 rejection for detail)


Regarding claim 19, FURUKAWA discloses, wherein the controller is configured to operate the two three-phase machines in a phase-shifted condition in which windings of the two three-phase machines are shifted by a phase value. (See claim 13 rejection for detail)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  FURUKAWA et al. US Pub. No. 2018/0244308 A1 in a view of SUZUKI US Pub. No. 2014/0009093 A1.
Regarding claim 14, FURUKUWA does not teach but SUZUKI discloses wherein the instructions, when executed by the processor (Item 67), to cause the controller (Item 10) to implement the second control method further cause the controller to reference a new phase value such that the remaining one of the two three-phase machines is operated under the same phase-shifted condition (30 degree) as before the occurrence of the fault. (See para 0023, 0037, 0053 and 0068)

It would have been obvious to one having ordinary skill in the art before the effective filing date od the claimed invention to use the controller top operate under the same phase -shifted condition as taught by SUZUKI in FURUKUWA’s teachings to reduce the current in the failed system as mentioned in SUZUKI’s para 0005.

Regarding claim 7, a combination of FURUKUWA and SUZUKI discloses, wherein implementing the second control method comprises referencing a new phase value such that the remaining one of the two three-phase machines is operated under the same phase-shifted condition as before the occurrence of the fault. (See claim 14 rejection for detail)

Regarding claim 20, a combination of FURUKUWA and SUZUKI discloses, wherein the controller is further configured to reference a new phase value such that the remaining one of the two three-phase machines is operated under the same phase-shifted condition as before the occurrence of the fault. (See claim 14 rejection for detail)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SUZUKI (US Pub. No. 2011/0074333 A1) discloses a multi-phase rotating machine with a short-circuiting failure as mentioned in an abstract section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846